Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The status of the claims is as follows:
	Claims 1-17 filed on 25 July 2019, are pending.
	Claim 17 has been withdrawn.
	Claims 1-16 have been hereby examined.

Election/Restrictions
Applicants’ election with traverse of Group 1 in the reply filed on 21 December 2020 is hereby acknowledged. Applicants urge that JP 2016-63785 A does not demonstrate that the two groups of claims do not share a technical feature.
	This is not found persuasive because the art teaches the cited art teaches fusing an egg cell with incomplete cell wall formation within a given timeframe and that this may be applied to either monocotyledons or dicotyledonous plants and specifically rice or wheat plants. Therefore, the technical feature linking the groups, is not a special technical feature. The requirement is still deemed proper and is made FINAL.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 25 July 2019 and 15 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-15 are broadly drawn to a method of introducing any substance into a plant wherein the plant may be from any of a multitude of unspecified and physiologically diverse plant species, including dicots or monotcots. 
Applicants define “a substance” as a substance with a size and properties which can be supplied into a cell that is a target and further define a substance as being naturally present or artificially produced.  Therefore this could include any substance ranging from salt ions and water to viruses to fusion with multicellular organisms. 
	Therefore, the claims are broadly drawn to introducing any substance, from micro-molecular to multicellular, to a multitude of unspecified plant species including dicots and non-cereal monocots.

Applicants teach that “it is known that the efficiency of transformation greatly differs among species and varieties, since many of such methods need to go through dedifferentiation and redifferentiation of plant tissues. For certain species and varieties, the efficiency of transformation is low, and transformed plants with reproducibility cannot be obtained” [0002]. “For example, in B73, which is a very important strain for maize breeding, general transformation methods which efficiently yield transformed plants have not yet been developed.” [0002].  Applicants further state that “the ease of tissue culture differs depending on crop species and variety greatly affects the efficiency of genome editing” [0003].
It is well known in the art that different plant species respond to experimental methods differently and that many methodologies are species-specific and unpredictable. Furthermore, transformation methods relying on Agrobacteria mediated transformation are species-specific, unpredictable and often times result in low transformation efficiencies.  It is well known that “many factors are known to affect the efficiency of genetic transformation” and that “the genotype of the explant is considered as a crucial one that can hardly be overcome or complemented through optimizing other external factors”  (Tie et al 2012; page 2, left col., para. 1). “It has long been noted that different species and cultivars of the same species may differ remarkably in their susceptibility to Agrobacterium infection” (Tie et al 2012, page 2, left col., para. 3). 
	Given the breadth of the claim, the unpredictability and the lack of guidance, Applicants have not demonstrated a conserved genetic, physiological or morphological structure throughout their broadly claimed genera of plant species and substance types being introduced.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the broadly claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 3, 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) introducing a substance into a plant germ cell with incomplete cell wall formation that has not been treated with a plant tissue-degrading enzyme. The claim encompasses naturally occurring fertilization of a plant cell wherein the sperm cell “introduces a substance into a plant germ cell with incomplete cell wall formation and has not been treated with a plant tissue-degrading enzyme”  and is a natural phenomena. 

This judicial exception is not integrated into a practical application because the claims merely recite a naturally occurring process and the plant obtained is not markedly different from its naturally occurring counterpart. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The recitation “a substance” can encompass any substance including the “substance” contained in a plant sperm cell that is deposited into the egg cell upon fertilization.  Furthermore, the specification states that “the substance may be naturally present or artificially produced” and is “selected from the group consisting of nucleic acids, proteins, and peptides”. A naturally occurring plant sperm cell contains “nucleic acids, proteins, and peptides”. Therefore, “a substance” does not provide elements that are sufficient to amount to significantly more than the judicial exception.

Claim 2 states that the plant germ cell is not treated with a plant tissue-degrading enzyme before introduction of the substance. In nature, the egg cell is contained in the embryo sac and has not been exposed to plant tissue-degrading enzymes. Therefore, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 3 is directed to a plant germ cell with the rate of cell wall formation of 65% or less.  In the embryo sac of angiosperms, the egg cell is generally covered with a cell wall at the micropylar portion and the cell wall is incomplete over the chalazal one-third to two-thirds of the cell, exposing a large area of the 

Claims 15 and 16 further limit the plant germ cell to include monocotyledonous plants and specifically maize, wheat, barley, rice and sorghum.  Cell fertilization naturally occurs in all plants and would therefore encompass the specified plants.  Therefore, claims 15 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Therefore, claims 1, 2, 3, 15 and 16 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9 and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordon-Kamm et al (AU 199737186 B2; published 2 February 1997).
The claims are broadly drawn to a method for introducing a substance into a plant, comprising introducing a substance into a plant germ cell with incomplete cell wall formation wherein the substance is introduced using a PEG method or an electroporation method and wherein the plant is a 
Gordon-Kamm et al teach a method which a foreign gene is introduced into the zygote in an isolated embryo sac (which reads on wherein the plant germ cell is a fertilized egg cell), a foreign gene is introduced into an egg cell and then the egg is fertilized with a sperm cell and a foreign gene is introduced into a sperm cell which is then fused with an egg cell in an isolated embryo sac [page 1, lines 6-17]. Gordon-Kamm et al teach that the unfertilized or fertilized corn embryo sacs were isolated, cobs were cut transversely, surface sterilized with ethanol, rinsed with distilled and deionized water and mounted for sectioning [page 25, lines 13-19]. Gordon-Kamm et al further teaches that “the structural integrity of the embryo sacs is maintained by this method of isolation (which reads on the plant germ cell isolated is not treated with a plant tissue-degrading enzyme before introduction of the substance) [page 12, lines 29-31]. Gordon-Kamm et al teach that transformation of gametes, zygote, embryo or endosperm can be accomplished with any of a variety of methods including microinjection, electroporation, particle bombardment or Agrobacterium [page 13, lines 14-29]. Gordon-Kamm et al teach that Zea mays (cultivar CV129) were grown to maturity and fertilized embryo sacs were isolated at 16 or more hours after pollination (which reads on the egg cell and the sperm cell are fused by natural fertilization) [Example 1]. Gordon-Kamm teach that an isolated embryo sac containing an unfertilized egg is incubated with the transformed sperm cells and fusion of a transformed sperm cell with the egg cell produces a transformed zygote [page 13, lines 19-29]. Gordon-Kamm teach that techniques known to those skilled in the art, using electrical or chemical stimuli, can be used to promote fusion wherein the egg cell and sperm cell are fused by electrofusion) [page 14, lines 20-31].
Therefore, Gordon-Kamm anticipates claims 1-6, 9 and 12-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon-Kamm et al (AU 199737186 B2; published 2 February 1997), Chen et al (2014. Journal of Biotechonology 171: 8-16) and Kranz et al (1995. The Plant Journal 8: 9-23).

The claims are broadly drawn to a method for introducing a substance into a plant, comprising introducing a substance into a plant germ cell with incomplete cell wall formation wherein the substance is introduced using a PEG method or an electroporation method and wherein the plant is a monocotyledonous plant selected from the group consisting of maize, wheat, barley, rice, and sorghum. The claims are further drawn to a plant germ cell that has not been treated with a plant tissue-degrading enzyme before introduction of the substance, wherein the rate of cell wall formation is 65% or less, wherein the plant germ cell is a fertilized egg.  The method further includes obtaining a fertilized egg obtained by fusion of an egg cell and sperm cell or isolated from a plant tissue containing the fertilized 
Gordon-Kamm et al teach a method which a foreign gene is introduced into the zygote in an isolated embryo sac (which reads on wherein the plant germ cell is a fertilized egg cell), a foreign gene is introduced into an egg cell and then the egg is fertilized with a sperm cell and a foreign gene is introduced into a sperm cell which is then fused with an egg cell in an isolated embryo sac [page 1, lines 6-17]. Gordon-Kamm et al teach that the unfertilized or fertilized corn embryo sacs were isolated, cobs were cut transversely, surface sterilized with ethanol, rinsed with distilled and deionized water and mounted for sectioning [page 25, lines 13-19]. Gordon-Kamm et al further teaches that “the structural integrity of the embryo sacs is maintained by this method of isolation (which reads on the plant germ cell isolated is not treated with a plant tissue-degrading enzyme before introduction of the substance) [page 12, lines 29-31]. Gordon-Kamm et al teach that transformation of gametes, zygote, embryo or endosperm can be accomplished with any of a variety of methods including microinjection, electroporation, particle bombardment or Agrobacterium [page 13, lines 14-29]. Gordon-Kamm et al teach that Zea mays (cultivar CV129) were grown to maturity and fertilized embryo sacs were isolated at 16 or more hours after pollination (which reads on the egg cell and the sperm cell are fused by natural fertilization) [Example 1]. Gordon-Kamm teach that an isolated embryo sac containing an unfertilized egg is incubated with the transformed sperm cells and fusion of a transformed sperm cell with the egg cell produces a transformed zygote [page 13, lines 19-29]. Gordon-Kamm teach that techniques known to those skilled in the art, using electrical or chemical stimuli, can be used to promote fusion between sperm and egg and that fusion of sperm and egg cells in an isolated embryo sac circumvents incompatibility between pollen and stigma (which read on wherein the egg cell and sperm cell are fused by electrofusion) [page 14, lines 20-31].

	Gordon-Kamm et al do not teach wherein the introduction of the substance is performed with 360, 240, 120 and 60 minutes after the fertilized egg cell is obtained.

Chen et al teach a transformation system used to generate high-quality transgenic maize plants rapidly and directly [abstract].  Chen et al teach that over the last decade, transgenic maize plants have been generated using several transformation methods, including Agrobacterium-mediated, microprojectile (particle) bombardment, electroporation-mediated, PEG/liposome-mediated, silicon carbide-mediated, microinjection and native gene transfer [page 8, left col., para. 1]. Chen et al teach it is the basic principle of zygote transformation that if the exogenous DNA can enter the zygote, and then be integrated into the host genome between fusion of germ cells and the start of first mitotic division, transgenic plants could be generated directly through normal embryogenesis with no intervening dedifferentiation callus stage [page 9, left col. para. 2]. Chen et al teach that transgenic plants can be generated directly through the zygotic embryogenesis, thereby reducing a long period of tissue culture and further avoiding morphological abnormalities and low expression and unstable inheritance of transgenes [page 9, left col., para. 2].  Chen et al teach using Agrobacterium infection of in vitro cultured ovules isolated 24 hours after pollination [page 9, left col. para. 3]. Chen et al teach that the pollinated ovules were isolated from the cobs during the 2 hour Agrobacterium preculture step, a perforation was done near the micropyle and a droplet of Agrobacterium inoculum was placed on top of the perforated area (which reads on introducing the substance within 360, 240 and 120 mins after the fertilized egg cell is obtained) [para. bridging pages 9 and 10].
Kranz et al teach early cytological events after fertilization [entire documents].  Kranz et al teach that nuclear fusion occurs 35-60 mins after cell fusion and that the first cell division occurs 40-60 hours after cell fusion in Zea mays [Table 1]. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the methods as taught by Gordon-Kamm et al and to introduce a foreign substance into a plant germ cell 
Furthermore, one skilled in the art at the time the invention was made would have been motivated to use such a timeframe from collection of the fertilized egg and transformation as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as time between collection of the fertilized egg cell and transformation of the egg cell is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular timeframe for collection and transformation of a fertilized egg cell is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. 
Furthermore, differences in timeframes between collection and transformation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such timeframe is critical (see MPEP 2144.05). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-13 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7 and 12-16 of copending Application No. 16/943913 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
It would have been obvious to one of ordinary skill in the art to use the reference application’s claimed methods for introducing a substance into a plant cell present in a liquid phase using a particle gun method, wherein the plant cell is a germ cell or fertilized plant egg cell, wherein the fertilized plant 
to obtain the instantly claimed method for introducing a substance including a nucleic acid into a germ cell or fertilized plant egg cell with incomplete cell wall formation, wherein the egg cell and sperm cell are fused by electrofusion or natural fertilization, wherein the substance is introduced is performed within 360, 240, 120 and 60 minutes after the fertilized egg cell is obtained.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims are co-extensive.
One of ordinary skill in the art would have recognized that any known means of substance introduction could be employed. One of ordinary skill in the art would have recognized that the instantly claimed fertilized egg cell that has incomplete cell wall formation still encompasses some formation of “a cell wall” as stated in the reference application.  One of ordinary skill in the art would have also recognized that the plant germ cell of the instant application could be in a liquid phase wherein the solution contains a gelling agent.
The two application have the same inventive entity and are not patentably distinct from each other. 
This is a provisional nonstautory double patenting rejection. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571).  The examiner can normally be reached on 730-6 Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN M REDDEN/Examiner, Art Unit 1661